NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0439n.06

                                           No. 12-4299                                  FILED
                                                                                     Apr 30, 2013
                            UNITED STATES COURT OF APPEALS                    DEBORAH S. HUNT, Clerk
                                 FOR THE SIXTH CIRCUIT

DIEGO RODRIGUEZ-HERNANDEZ,                           )
                                                     )
       Petitioner,                                   )
                                                     )       ON PETITION FOR REVIEW
v.                                                   )       FROM THE UNITED STATES
                                                     )       BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,               )       APPEALS
                                                     )
       Respondent.                                   )
                                                     )



       BEFORE: MARTIN and COOK, Circuit Judges; GRAHAM, District Judge.*


       PER CURIAM. Diego Rodriguez-Hernandez, a citizen of Mexico, petitions through counsel

for review of an order by the Board of Immigration Appeals dismissing his appeal from a decision

of an immigration judge (IJ) denying his application for cancellation of removal pursuant to 8 U.S.C.

§ 1229b(b)(1).

       Rodriguez-Hernandez was born in Mexico in 1968. He entered the United States illegally

in 1989 and has remained in this country since that time. He has three children, all United States

citizens, with a woman of Mexican citizenship, who also illegally entered this country.

       Cancellation of removal is a discretionary form of relief available to aliens who have been

in the United States for at least ten years, have been of good moral character, have not been



       *
        The Honorable James L. Graham, United States District Judge for the Southern District of
Ohio, sitting by designation.
No. 12-4299
Rodriguez-Hernandez v. Holder

convicted of certain criminal offenses, and whose family would suffer exceptional and extremely

unusual hardship if they were removed from the United States. 8 U.S.C. § 1229b(b)(1). Rodriguez-

Hernandez presented evidence at his hearing to establish that he qualified for this relief. The IJ

concluded that Rodriguez-Hernandez met all but the last condition. Therefore, the IJ denied

Rodriguez-Hernandez relief. However, Rodriguez-Hernandez was granted voluntary departure. The

Board dismissed his appeal, and this petition for review followed.

       Rodriguez-Hernandez argues that we have jurisdiction to review this case because the agency

disregarded its own precedent in Matter of Recinas, 23 I. & N. Dec. 467 (BIA 2002). He cites

Aburto-Rocha v. Mukasey, 535 F.3d 500, 503 (6th Cir. 2008), in support of his argument. In

particular, he argues that, like the applicant in Recinas, he has shown that his children would suffer

hardship in Mexico due to the lack of economic and educational opportunities.

       We lack jurisdiction to review a denial of cancellation of removal unless a legal or

constitutional claim is presented. Ettienne v. Holder, 659 F.3d 513, 517–18 (6th Cir. 2011). In this

case, no legal question has been presented. Rodriguez-Hernandez has not shown that the agency

disregarded the precedent of Recinas. In fact, the IJ cited that case, and performed the same analysis,

distinguishing Recinas from the fact of this case. Rodriguez-Hernandez would have us compare the

facts of his case to those of Recinas, and reach the opposite result. We lack jurisdiction to perform

such a review. See id. at 519.

       The petition for review is denied.




                                                 -2-